Case 2:18-cv-01830-MWF-JPR Document 113 Filed 04/24/19 Page 1 of 3 Page ID #:3915


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 18-1830-MWF (JPRx)                      Date: April 24, 2019
   Title:   Matt Furie v. Infowars, LLC, et al.

   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                             Court Reporter:
             Rita Sanchez                              Not Reported

             Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
             None Present                              None Present

   Proceedings (In Chambers): ORDER RE: APPLICATION FOR LEAVE TO FILE
                              UNREDACTED VERSION OF EXHIBIT 1 TO
                              DEFENDANTS’ REPLY IN SUPPORT OF MOTION
                              FOR SUMMARY JUDGMENT UNDER SEAL [103]

         Before the Court is Defendants Infowars, LLC and Free Speech Systems, LLC’s
   Application for Leave to File Unredacted Version of Exhibit 1 to Defendants’ Reply in
   Support of Motion for Summary Judgment Under Seal (the “Application”), filed on
   April 22, 2019. (Docket No. 103).

          Through their Application, Defendants seek to file “a licensing agreement
   Plaintiff Matt Furie entered into with a third party, Momo Entertainment Limited,
   regarding use of the Pepe the Frog character.” (Id. at 2). Plaintiff has previously
   designated the agreement as “Confidential” pursuant to a Protective Order in this
   action. (See id.; Docket No. 62).

          Local Rule 79-5.2.2(b) sets forth the process parties are to follow when one
   party seeks to file documents under seal on the basis of the other party’s “Confidential”
   designation. It provides, in pertinent part, that “[w]ithin 4 days of the filing of the
   Application, the Designating Party must file a declaration establishing that all or part
   of the designated material is sealable,” and that “[i]f the Designating Party maintains
   that only part of the designated material is sealable, the Designating Party must file
   with its declaration a copy of the relevant material with proposed redactions.”


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case 2:18-cv-01830-MWF-JPR Document 113 Filed 04/24/19 Page 2 of 3 Page ID #:3916


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 18-1830-MWF (JPRx)                       Date: April 24, 2019
   Title:   Matt Furie v. Infowars, LLC, et al.

          On April 24, 2019, as required by Local Rule 79-5.2.2(b), Plaintiff filed the
   Declaration of Stephanie Lin in support of Defendants’ Application. (Declaration of
   Stephanie Lin in Support of Defendants’ Application to File Under Seal (“Lin Decl.”)
   (Docket No. 110)). Plaintiff notes that the parties conferred on April 19, 2019, and
   Plaintiff identified for Defendants “only the most sensitive information for redaction in
   order to minimize the amount of information that would be filed under seal.” (Id. ¶ 5).
   Plaintiff also notes that the information sought to be filed under seal “contains sensitive
   business information concerning the negotiations and financial terms of licensing
   contracts” with third parties. (Id. ¶ 6).

          “In this circuit, we start with a strong presumption in favor of access to court
   records. The common law right of access, however, is not absolute and can be
   overridden given sufficiently compelling reasons for doing so.” Foltz v. State Farm
   Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003) (citations omitted) (discussing
   factors relevant to “compelling reasons” standard). Furthermore, the “presumption of
   access is not rebutted where, as here, documents subject to a protective order are filed
   under seal as attachments to a dispositive motion.” Id. at 1136 (noting that “summary
   judgment adjudicates substantive rights and serves as a substitute for trial” and there
   must be “some overriding interests in favor of keeping the discovery documents under
   seal”) (citations omitted).

          Here, Defendants have demonstrated compelling reasons to file the agreement
   with limited redactions under seal. The information in the agreement contains
   sensitive business information concerning the negotiations and financial terms of
   Plaintiff’s licensing contracts with a third party, the disclosure of which could be used
   to Plaintiff’s disadvantage by nonparties in future negotiations. See Fed. R. Civ. P.
   26(c); Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978) (stating that
   “sources of business information that might harm a litigant’s competitive standing”
   properly may be sealed); Phillips ex rel. Estates of Byrd v. General Motors Corp., 307
   F.3d 1206, 1211 (9th Cir. 2002) (“The law . . . gives district courts broad latitude to
   grant protective orders to prevent disclosure of materials for many types of


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case 2:18-cv-01830-MWF-JPR Document 113 Filed 04/24/19 Page 3 of 3 Page ID #:3917


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 18-1830-MWF (JPRx)                       Date: April 24, 2019
   Title:   Matt Furie v. Infowars, LLC, et al.

   information, including, but not limited to, trade secrets or other confidential research,
   development, or commercial information.”).

         Accordingly, the Application is GRANTED. Defendants may file Exhibit 1
   attached to their Reply in Support of Motion for Summary Judgment under seal.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
